Exhibit 10(c)

﻿

﻿

UNION PACIFIC CORPORATION
POLICY FOR RECOUPMENT OF INCENTIVE COMPENSATION

﻿

I. Policy

﻿

A. Policy.  It is the Company’s policy that Compensation and Benefits Committee
of the Board of Directors (the “Board”) of the Company (the “Committee”) may, in
its sole discretion, require a Covered Person to repay to the Company any
Incentive Compensation received by such Covered Person (or, in the case of any
Incentive Compensation awarded to the Covered Person that has not yet been paid
or settled, the Company may cancel all or any portion of such Incentive
Compensation) if it determines in its sole discretion that:

﻿

1.  Financial Restatement.  (a) The Company is required to prepare a financial
restatement due to the Company’s material non-compliance with any financial
reporting requirement or (b) upon identification of material error in the
incentive compensation calculation, without regard in either case to whether
such non-compliance or error was due to fraud or intentional misconduct.

﻿

OR

﻿

2. Detrimental Conduct.    The Covered Person committed an action or omission
that constitutes a violation of: (a) the Company’s Codes of Ethics for CEO and
Senior Financial Officers (the “Officer Code of Ethics”), (b) the Statement of
Policy on Ethics and Business Conduct (the “How Matters”); (c) other Company
policy where such act or omission has or could reasonably be expected to have an
adverse reputational or economic impact on the Company; (d) any Restrictive
Covenants as set forth in the Standard Terms and Conditions of the Company’s
equity award agreements; or (e) such action or omission may also include Covered
Employee’s negligent supervision or management of another employee whose action
or omission would constitute a violation of this paragraph.

﻿

II.



Definitions

﻿

As used herein, the following terms have the following meanings:

﻿

A. “Company” means Union Pacific Corporation and any direct or indirect
subsidiary of Union Pacific Corporation. 

﻿

B. A “Covered Person” under this Policy for Recoupment of Incentive Compensation
(the “Policy”) shall mean any person in compensation Levels 1-12 as determined
by the Company’s policies and procedures, regardless of whether such Covered
Person remains employed by the Company.

﻿

C. “Incentive Compensation” means any compensation that was awarded to, paid to,
or vested under the Company’s Executive Incentive Plan (or successor plan) or
under the Company’s 2013 Stock Incentive Plan (or successor stock plan),
including any long-term incentive equity awards, which include restricted stock
units, performance units and stock options, for or during the three (3) full
fiscal years preceding the Committee’s determination that the person engaged in
Detrimental Conduct or the Company determined that it needed to prepare a
Financial Restatement or that an error existed in the incentive compensation
calculation.





 

 

--------------------------------------------------------------------------------

 



III. Administration

﻿

A. Administrative Committee.  The Policy is administered by the Committee.
Except as limited by law, the Committee has full power, authority and discretion
to construe, interpret and apply the Policy. Any determinations made by the
Committee will be made in its sole discretion, except in the case of
determinations related to the Incentive Compensation of Executive Officers as
defined under Section 16 of the Exchange Act of 1934, which shall be subject to
review and approval by the Board. All determinations by the Committee and are
final, conclusive and binding on all affected individuals.  To the extent
permitted by applicable law, the Committee may delegate its authority as
identified herein to one or more authorized persons.

﻿

B. Determination of Recoupment Amount.    The Committee may take into account
any factors it deems reasonable in determining whether to seek recoupment of
previously paid Incentive Compensation (or cancellation of outstanding Incentive
Compensation) and how much compensation to recoup from individual Covered
Persons (which need not be the same amount or proportion for every Covered
Person. However, no misconduct on the part of a Covered Person is required for
the Committee to exercise its authority in the context of its Financial
Restatement recoupment under part I.A.1 of this Policy. Under this Policy, the
manner in which compensation shall be recouped (including the amount and form of
compensation to which such recoupment is applied) shall be determined by the
Committee in its sole discretion, including through cancellation of vested or
unvested stock options, cancellation of unvested restricted stock, restricted
stock units or performance stock units and/or cash repayment.

﻿

C. Policy Scope.  This Policy does not limit the ability of the Company to
require reduction, forfeiture of outstanding awards, return of vested shares,
adjustments of future incentive opportunities, or repayment of any incentive
compensation or other compensation under the terms of any agreement, offer or
other legal provision.  Notwithstanding the foregoing, in the event the
Committee determines that Incentive Compensation should be recouped from an
amount that is “deferred compensation” under Section 409A of the Internal
Revenue Code (“Code”) (or any successor section thereto) that has yet to be paid
or settled, the Committee shall exercise its discretion in a manner that causes
such amount to be compliant with or exempt from the requirements of such Code
section.  No person will be entitled to additional compensation pursuant to this
Policy in the event that financial results reported in a restated financial
statement would have resulted in a higher amount being payable under any
Incentive Compensation award.  The Board may amend this Policy from time to time
as it determines appropriate or as required by any law or any rule of a stock
exchange upon which the Company has listed its common stock for trading.

﻿

D. Effective Date.  This policy shall be effective with respect to all Incentive
Compensation awarded pursuant to arrangements entered into on or after January
1, 2020.

﻿

﻿

﻿



 

 

--------------------------------------------------------------------------------